       Case 2:19-cv-02573-AC Document 19 Filed 08/07/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TIMOTHY R. BOLIN, CSBN 259511
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8982
 8          Facsimile: (415) 744-0134
            E-mail: timothy.bolin@ssa.gov
 9   Attorneys for Defendant
10
11                                 UNITED STATES DISTRICT COURT
12                                EASTERN DISTRICT OF CALIFORNIA
13
                                              (SACRAMENTO)
14
15                                                    ) No. 2:19-cv-02573-AC
     SEREY NOU,                                       )
16                                                    )
            Plaintiff,                                ) JOINT STIPULATION
17                                                    ) FOR EXTENSION OF TIME
          v.                                          )
18   COMMISSIONER                                     )
     OF SOCIAL SECURITY,                              )
19                                                    )
            Defendant.                                )
20                                                    )

21
22
23
24
25
26
27
28




                         Joint Stipulation for Extension of Time, No. 2:19-cv-02573-AC
        Case 2:19-cv-02573-AC Document 19 Filed 08/07/20 Page 2 of 3



 1          The parties hereby stipulate, through their undersigned attorneys, that, subject to the
 2   Court’s approval, Defendant shall have an extension of time until September 9, 2020, in which to
 3   file his answering brief, with all subsequent deadlines set forth in the Court’s scheduling order
 4   also extended accordingly. Defendant requests this extension because of his recent reassignment
 5   of this case to new counsel and technical difficulties related to teleworking during the COVID-19
 6   pandemic. The parties stipulate in good faith, with no intent to delay proceedings unduly.
 7
 8                                                 Respectfully submitted,
 9
     Date: August 6, 2020                             /s/ Kelsey Mackenzie Brown
10
                                                   KELSEY MACKENZIE BROWN
11                                                 Attorney for Plaintiff

12
     Date: August 6, 2020                          McGREGOR W. SCOTT
13
                                                   United States Attorney
14                                                 DEBORAH L. STACHEL
                                                   Regional Chief Counsel, Region IX
15                                                 Social Security Administration
16
                                                    /s/ Timothy R. Bolin
17                                                 TIMOTHY R. BOLIN
                                                   Special Assistant United States Attorney
18                                                 Attorneys for Defendant
19
20
21
22
23
24
25
26
27
28




                       Joint Stipulation for Extension of Time, No. 2:19-cv-02573-AC
        Case 2:19-cv-02573-AC Document 19 Filed 08/07/20 Page 3 of 3


                                                  ORDER
 1
            Based on the foregoing joint stipulation, and for cause shown, THE COURT ORDERS
 2
     that Defendant shall have until September 9, 2020, to file his answering brief, with all
 3
     subsequent deadlines set forth in the Court’s scheduling order also extended accordingly.
 4
 5
     Date: August 6, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
